DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “[a] device for passive authorization control, the device including…ultra-wideband antenna devices by means of which the device communicates activation of a function or the starting of the vehicle…at least one of the antenna devices features at least…from an ultra-wideband antenna of the antenna device”. The language causes confusion as to what the claimed subject matter may clearly define. For example, use of ‘the device’ makes it unclear what is being referred to, whether the device itself or the antenna devices. Further the lack of the claim language in the specification does not clarify the indefinite subject matter. The Examiner recommends clearly defining a device for passive authorization control of a vehicle and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2011097350A (hereinafter “Oshima”) (English translation attached and cited to below) in view of US 20170096122 A1 (hereinafter “Khan”).
	Claim 1: Oshima teaches a device (e.g., see FIG. 1) for passive authorization control of a vehicle (e.g., see FIG. 10, Para. 3), the device including an electronic key for checking authorization for access (e.g., see Para 3); ultra-high frequency antenna devices (e.g., see A1, 50, 60 in FIGS. 2-3, 7, Para. 6) by means of which the device communicates activation of a function or the starting of a vehicle (e.g., see Para. 25), wherein at one of the antenna devices features at least one reflector (e.g., see 41 in FIGS. 2-3, 7) that is arranged at a distance (e.g., see L) from an ultra-high frequency band antenna of the antenna device.

	However Khan teaches a device (e.g., see 1 in FIGS. 1-6) for passive authorization control of a vehicle (e.g., see Para. 89), the device including: an electronic key (e.g., see 23) for checking authorization for access; ultra-wideband antenna devices (e.g., see 11, 13, 15, 25, e.g., see Para. 62, 63) by means of which the device communicates activation of a function or the starting of the vehicle.
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement the antenna devices of Oshima are ultra-wideband antenna device as taught by Khan in order to reduce the power usage of the signal in transmitting and to utilize a signal that is more resistant to multi-path fading as taught by Khan (e.g., see Para. 9).
Claim 2: Oshima teaches the vehicle in accordance with Claim 1, wherein the reflector includes a reflector plate (e.g., see Para. 43).  
Claim 3: Oshima teaches the vehicle in accordance with Claim 1, wherein the reflector forms a part of the body of the vehicle (e.g., see Para. 10-13).  
Claim 4: Oshima teaches the vehicle in accordance with Claim 1, wherein the antenna device features a housing (e.g., see 31 in FIG. 2) and the reflector is positioned within the housing (wherein 31 and 40, 41 form the housing) and is formed by a housing wall and on a housing wall (e.g./i.e., 41).  
Claim 5: Oshima does not explicitly teach the vehicle in accordance with Claim 4, wherein the reflector is a coating of a housing wall.  

Before the effective filing date of the invention, it would have been obvious to a skilled artisan to utilize the reflector is a paint or a coating of the housing wall in order to reduce the complexity and form a light-weight and easy reflector for the system.
Claim 6: Oshima does not explicitly teach the vehicle in accordance with Claim 1, wherein the reflector is flat.  
However the Examiner takes Official/Judicial Notice that it is ‘old and well-known’ in the art to form a reflector that is flat.
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form the reflector is flat in order to accommodate additional antennas so as to reduce the focus beam to a specific focal point and antenna.
 Claim 7: Oshima teaches the vehicle in accordance with Claim 1, wherein the reflector is convex (e.g., see Para. 11-12).  
Claim 8: Oshima teaches the vehicle in accordance with Claim 1, wherein the antennas and the reflector allocated to them feature a distance of approx. 10 mm (e.g., see FIG. 4c).  
Claim 9: Oshima teaches the vehicle in accordance with Claim 1, wherein the antenna device features more than one antenna (e.g., see FIG. 10, i.e., wherein the car has multiple door handle antennas).  
Claim 10: Oshima teaches the vehicle in accordance with Claim 1, wherein the antenna device is suitable and set up for transmitting linearly polarized signals (e.g., wherein the antenna is a linear dipole; also see Para. 45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.